EXHIBIT 10.8Employment Agreement with (James) Gerald (Gerry) McClinton EXECUTIVE EMPLOYMENT AGREEMENT JAMES GERALD MCCLINTON This Executive Employment Agreement (“Agreement”) is made and entered into as of February 5th, 2008 by and between CHDT Corporation (“Company”) and James Gerald McClinton, a natural person (the “Executive”). The Company and the Executive may also hereinafter be referred to individually as a “party” and collectively as the “parties.” RECITALS: WHEREAS, the Company desires to employ Executive on a full-time basis and Executive wishes to be employed by the Company on the terms and conditions set forth in this Agreement; and WHEREAS, the parties wish this Agreement to supersede all prior employment agreements between the parties. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and Executive agree as follows: 13. Term of Employment. Initial Employment Period.The Company agrees to employ the Executive as the Chief Operating Officer of the Company, 1 and the Executive accepts employment with the Company, upon the terms set forth in this Agreement, for the period beginning on 12:01 a.m., local Miami, Florida time, on February 5, 2008, and ending on 11:59 p.m., local Miami, Florida time, on February 5, 2011(the “Employment Period”), during which time Executive will devote his full business time to providing services hereunder.
